229 Ga. 648 (1972)
193 S.E.2d 816
CHAMBERS
v.
THE STATE.
27409.
Supreme Court of Georgia.
Submitted September 12, 1972.
Decided October 23, 1972.
Robert D. Peckham, for appellant.
Harry N. Gordon, District Attorney, for appellee.
MOBLEY, Chief Justice.
James H. Chambers, Jr., was convicted of armed robbery and sentenced to a term of years in the penitentiary. He is an indigent, and was represented by appointed counsel on his trial. The same counsel filed notice of appeal from the conviction and sentence. The record and transcript were filed in this court on July 6, 1972.
On July 31, 1972, appointed counsel filed a motion in this court to be permitted to withdraw as counsel for the appellant, for the reason that he considers any appeal in the case to be wholly frivolous. The motion was accompanied by a brief in which counsel pointed out the only matter which he thought might possibly be argued to this court on appeal, as suggested by Anders v. California, 386 U.S. 738 (87 SC 1396, 18 LE2d 493). Copy of his brief was served on the appellant. The appellant has made no response to this brief, and has not requested that other counsel be appointed for him.
This court has reviewed the record of the proceedings and the trial, and has determined that no error of law was committed in the trial court, and that the appeal is wholly frivolous.
The motion to withdraw as counsel is granted, and the judgment of conviction is
Affirmed. All the Justices concur.